DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, according to pages 7-10, filed June 8, 2022, with respect to claims 1, 13, and 25 have been fully considered and are persuasive.  The rejection of April 15, 2022 has been withdrawn.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between method species , as set forth in the Office action mailed on June 1, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 1, 2021 is withdrawn.  Claims 2-5 and 9 , directed to method claims are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of the Claims
Claims 16-21 are canceled.  Claims 2-5 and 9 are rejoined.  Claim 26 is newly added.  No new matter. 	Claims 1-15 and 22-26 are present for examination.

Allowable Subject Matter
Claims 1-15 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Yang (US 2013/0134492). Seol (US 2011/0233648), Kim (US 2007/0063254), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
	Regarding Claim 1 (From which claims 2-12 and 22-23 depend), selectively removing a portion of the memory film at the bottom of the channel hole that is not covered by a remainder of the sacrificial layer, comprising using the remainder of the sacrificial layer as a mask, removing a portion of a tunnel layer of the memory film at the bottom of the channel hole to expose a storage layer of the memory film.
	Regarding Claim 13 (from which claims 14-15 and 24 depend), ….using a remainder of the sacrificial layer as an etching mask to expose a semiconductor plug, the remainder of the sacrificial layer comprising a first portion along the sidewall of the channel hole and a second portion remaining at the bottom of the channel hole, wherein after the first portion of the memory film is removed, a second portion of the memory film at the bottom of the channel hole remains on the semiconductor plug.
	Regarding Claim 25 (from which claim 26 depends), ….etching the portion of the sacrificial layer by using the tunnel layer as an etch stop layer, a remainder of the sacrificial layer comprising a first portion along the sidewall of the channel hole and a second portion remaining at the bottom of the channel hole;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 2007/0063254) discloses (Fig. 4B) using a tunneling layer (54) as a etch stop layer (Para [0034]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.G.R/Examiner, Art Unit 2819

/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819